     Case 1:19-cr-10041-JDB Document 70 Filed 06/18/19 Page 1 of 4                  PageID 165



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                                   No. 1:19-cr-10041-JDB

BRITNEY PETWAY AND
CHARLES ALSTON,

      Defendants.
______________________________________________________________________________

   ORDER DENYING DEFENDANT CHARLES ALSTON’S MOTION TO DISMISS OR
                 STRIKE SURPLUSAGE FROM THE INDICTMENT
______________________________________________________________________________

         Before the Court is the May 8, 2019, motion of Defendant, Charles Alston, to dismiss or

strike as surplusage certain language from the indictment in this matter. (Docket Entry “D.E.” 58.)

The Government has responded. (D.E. 64.)

                                        BACKGROUND

         Alston and his Co-Defendant, Britney Petway, were indicted by a grand jury on April 15,

2019, for conspiring to unlawfully distribute and dispense controlled substances, in violation of 21

U.S.C. § 846. (D.E. 4.) In the indictment, the Government maintains that Petway prescribed

Schedule II and IV controlled substances outside the usual scope of professional practice and

without a legitimate medical purpose during her time as a nurse practitioner at Superior Health and

Wellness Clinic, LLC in Jackson, Tennessee, and that, during these events, Alston was her

supervising physician. (Id. ¶ 1–2.) The indictment avers that Petway abused her privileges as a

medical practitioner to generate large profits from the prescriptions for the Defendants’ personal




                                                 1
  Case 1:19-cr-10041-JDB Document 70 Filed 06/18/19 Page 2 of 4                      PageID 166



use and benefit. (Id. ¶ 18–25.) Alston is allegedly culpable by lending an appearance of legitimacy

to Petway’s clinic, yet approving her misuse of the prescription privileges. (Id.)

       The indictment does not set forth these facts alone. It also details the history and purpose

of the Controlled Services Act—under which the Defendants have been charged— including

descriptions of the drugs the Defendants are allegedly responsible for distributing illegally and

discusses state and federal regulations that are relevant to Defendants’ conduct. (Id. ¶ 3–15.)

Alston takes issue with this portion of the indictment, claiming that the language is “verbose,

argumentative, and contains irrelevant prejudicial information that would not be admissible as

evidence at trial” and, therefore, denies him of his right to Due Process. (D.E. 58 at PageID 119.)

He posits that the Government included this material to “argue its case, with evidence that may

not be admitted at trial, and to serve as a reminder to the jury during its deliberations about the

government’s theory, whether that evidence is admitted . . . or not.” (Id. at PageID 121.) Alston

does not delineate individual facts or parse particularized legal arguments; instead, he presents a

generalized grievance that the indictment deviates from the principle that it should “give the

defendant notice of the charges so that he is capable of preparing a defense.” (Id.)

       The Government responds that the background is “useful to understand the crime charged”

and is not prejudicial because it is information that is germane to the charges. (D.E. 64 at PageID

140–41.) The Government further points out that Alston failed to cite any authority that would

establish that his Due Process rights had been violated. (Id. at PageID 140.) Indeed, the

Government asserts that it intends to prove all allegations made in the indictment at trial. (Id.)

                                            ANALYSIS

       Fed. R. Crim. P. 7(c)(1) provides that “[t]he indictment or information must be a plain,

concise, and definite written statement of the essential facts constituting the offense charged and



                                                 2
  Case 1:19-cr-10041-JDB Document 70 Filed 06/18/19 Page 3 of 4                      PageID 167



must be signed by an attorney for the government. It need not contain a formal introduction or

conclusion,” and “[a] count may allege that the means by which the defendant committed the

offense are unknown or that the defendant committed it by one or more specified means.” Fed. R.

Crim. P. 7(d) permits a defendant to move to strike any “surplusage” from the indictment.

       Whether to strike surplusage is subject to the district court’s discretion. United States v.

Williams, 158 F. App’x 651, 654 (6th Cir. 2005); see also United States v. Emuegbunam, 268 F.3d

377, 394 (6th Cir. 2001) (same); United States v. Moss, 9 F.3d 543, 550 (6th Cir. 1993) (same).

“[A] motion to strike surplusage should be granted only if it is clear that the allegations are not

relevant to the charge and are inflammatory and prejudicial.” United States v. Montgomery, 10 F.

Supp. 3d 801, 816 (W.D. Tenn. 2014) (alteration in original) (quoting 1 Charles Alan Wright &

Andrew D. Leipold, Federal Practice and Procedure § 128, at 643 (4th ed.2008)); accord United

States v. Neller, 229 F.3d 1154, 2000 WL 1234330, at *2 (6th Cir. Aug. 25, 2000) (table) (per

curiam). “Rule 7(d) has been strictly construed against striking surplusage.” United States v.

Kemper, 503 F.2d 327, 329 (6th Cir. 1974) (citing 1 Wright, supra, § 127 (1969)). Furthermore,

“if the language in the indictment is information which the government hopes to properly prove at

trial, it cannot be considered surplusage no matter how prejudicial it may be (provided, of course,

it is legally relevant).” Moss, 9 F.3d at 543 (citing United States v. Thomas, 875 F.2d 559, 562 n.2

(6th Cir. 1989).

       The decision in United States v. Miller, 815 F.2d 80, 1987 WL 36302 (6th Cir. Feb. 5,

1987) (table) (per curiam), is instructive. There, a medical provider was charged with distributing

amphetamines outside the usual course of medical practice, in violation of 28 U.S.C. § 841. Id. at

*1. In addition to asserting the criminal charges, the indictment set forth “(1) the applicable state

amphetamine regulations, (2) the quantity of amphetamines and phendimetrazine [the defendant]



                                                 3
  Case 1:19-cr-10041-JDB Document 70 Filed 06/18/19 Page 4 of 4                       PageID 168



had purchased, and (3) [the defendant’s] ranking in amphetamine purchases in comparison to other

doctors.” Id. at *3. The appellate court found the “allegations that the defendant had violated

minimal state standards for dispensing amphetamines and had purchased drugs on a large scale”

relevant and held that the district court did not abuse its discretion in denying the defendant’s

motion to strike. Id.

       Similarly, the indictment in this case sets forth regulations and background information

that describes the manner and means by which the Government alleges Alston committed the

charged crimes. As in Miller, the indictment avers that Defendants conspired to distribute drugs

in a way not consistent with usual professional practice, and, therefore, the regulations under which

they were operating could be relevant information.          Additionally, the language cannot be

considered prejudicial, as the Government has indicated that it intends to establish these allegations

at trial. Therefore, the motion to dismiss the indictment or strike language from it as surplusage is

DENIED.

       IT IS SO ORDERED this 18th day of June, 2019.

                                                      s/ J. DANIEL BREEN
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
